Exhibit 10.2

AMENDMENT NO. 1

TO

AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE

RETIREMENT AGREEMENT

dated May 8, 2008

by and between

AXIS Specialty Limited

and

Michael A. Butt (the “Executive”)

Dated September 19, 2008

WHEREAS, the Compensation Committee of the Board of Directors of AXIS Capital
Holdings Limited (the “Company”) previously has determined that it is in the
best interest of the Company and its shareholders to provide the Executive with
a supplemental retirement benefit in consideration for his continuing service
with the Company;

WHEREAS, the Executive and the Company’s subsidiary, AXIS Specialty Limited
(“AXIS Specialty”), previously entered into an Amended and Restated Supplemental
Executive Retirement Agreement dated May 8, 2008 (the “SERP Agreement”); and

WHEREAS, the Executive, the Company and AXIS Specialty desire to amend the SERP
Agreement as set forth herein in order to increase the supplemental payment for
the last five-year period of the SERP Agreement to the levels originally
intended;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, AXIS Specialty and the
Executive agree as follows:

 

  1. Exhibit A to the SERP hereby is deleted in its entirety and the following
is substituted in lieu thereof:

EXHIBIT A

TO SUPPLEMENTAL EXECUTIVE

RETIREMENT AGREEMENT

 

Applicable Year

   Base
Pension
Amount

January 1, 2004 through December 31, 2004

   $ 250,000

January 1, 2005 through December 31, 2005

   $ 257,500



--------------------------------------------------------------------------------

January 1, 2006 through December 31, 2006

   $ 265,225

January 1, 2007 through December 31, 2007

   $ 273,182

January 1, 2008 through December 31, 2008

   $ 281,377

January 1, 2009 through December 31, 2009

   $ 289,819

January 1, 2010 through December 31, 2010

   $ 398,513

January 1, 2011 through December 31, 2011

   $ 407,468

January 1, 2012 through December 31, 2012

   $ 416,693

January 1, 2013 through December 31, 2013

   $ 426,193

January 1, 2014 through December 31, 2014

   $ 435,979

January 1, 2015 through December 31, 2015

   $ 446,058

January 1, 2016 through December 31, 2016

   $ 456,440

January 1, 2017 through December 31, 2017

   $ 467,133

January 1, 2018 through December 31, 2018

   $ 478,147

January 1, 2019 through December 31, 2019

   $ 489,491

1. General Rule for Determination of Applicable Amount. The “Applicable Amount”
for each Applicable Year shall be equal to the difference (but not less than
zero) between (a) the Base Pension Amount for the Applicable Year, minus (b) the
amount of the retirement benefit to the Executive under the AXIS Specialty
Limited International Pension Plan (the “International Plan”) (the “Offset
Amount”). Such Offset Amount shall be based on the Executive’s balance under the
International Plan, expressed in the form of a ten year certain annuity payable
annually commencing on January 1 of the Applicable Year. The determination of
the Executive’s balance under the International Plan and subsequent
determination of the annuity amount generated based on such balance shall be a
one-time calculation made as of December 31 of the year immediately preceding
the year in which the first payment is due.

2. Special Rule for Accelerated Payments. In the event the Executive is entitled
to accelerated payments of the Applicable Amounts pursuant to Section 2
(relating to payments on death), 3 (relating to payments on account of
Disability) or 4 (relating to payments on account of a Change in Control), the
“Applicable



--------------------------------------------------------------------------------

Amount” for each Applicable Year which is accelerated pursuant to Sections 2, 3
or 4, as applicable, shall be equal to the difference (but not less than zero)
between (a) the Base Pension Amount for the Applicable Year, minus (b) the
Offset Amount (calculated in accordance with Section 1, above).

3. Interest Rate. The interest rate that shall be used for purposes of
converting the balance to the Executive’s credit under the International Plan to
a ten year certain annuity for any Applicable Year shall be the U.S. treasury
rate for 10 year bonds plus 100 basis points, determined as of January 1 of the
Applicable Year.

Except as set forth herein, all other terms and conditions of the SERP Agreement
shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

AXIS Specialty Limited By:   /s/ John R. Charman Name:   John R. Charman Title:
  Chief Executive Officer

 

Executive /s/ Michael A. Butt Michael A. Butt